DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a clear diameter” and “clear width” but it is unclear what the term “clear” refers to.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (U.S. Application Publication No. 2001/0027977).
Hall discloses a container (10), comprising a base, two end walls and two side walls (Fig. 1) made from plastic that can be injection molded (par. 13), a large number of openings (14) defined in at least the side walls, the openings being arranged in a grid and being configured to connect additional elements to the container (Fig. 1), wherein the grid of the openings on one of the side walls corresponds to the grid of the openings .

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgess et al. (U.S. Patent No. 8,727,172).
Burgess discloses a container (2), comprising a base (4), two end walls and two side walls (6)made from plastic that can be injection molded (col. 3, lines 56-57), a large number of openings defined in at least the side walls, the openings being arranged in a grid and being configured to connect additional elements to the container (col. 3, lines 65-67), wherein there is a plurality of containers having grid dimensions for the openings that are the same (col. 4, lines 29-30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (U.S. Design Patent No. D305,274).
Yoshikawa discloses a container, comprising a base, two end walls and two side walls (6)made from plastic that can be injection molded, a large number of openings defined in at least the side walls, the openings being arranged in a grid and being configured to connect additional elements to the container, a large number of openings defined in end walls which are arranged in a grid, further comprising connection regions between the side walls and end walls, and opening are defined in the connection regions which are arranged in a grid, and the grid is a continuous grid (Figs. 1-4).
Yoshikawa fails to teach wherein the container is manufactured from plastic, but it would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container out of plastic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 6-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Billingham (U.S. Patent No. 9,888,754).
Regarding claim 6, Hall discloses additional elements (28), but fails to teach wherein the elements can fit within the openings.
Billingham teaches that it is known in the art to manufacture a container with elements that can fit within container openings (Fig. 4a, 4b).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Hall with the element and connection structure taught by Billingham, so that the container could be divided in more ways and since such a modification would be a simple substitution of known elements to achieve predictable results.
Regarding claims 7-10, 13 and 14, the modified container of Hall teaches wherein at least some of the additional elements are constructed as at least one of rods or cords which are at least partially fitted to one side wall and to the other side wall (Billingham, Fig. 3b), wherein at least some of the additional elements comprise a plate-shaped element (Billingham, 14b) which is configured to receive writing, wherein a position of the additional elements is variable by the elements being removable from one said opening or a group of the openings and being able to be fitted to a different one of the openings or a different group of the openings (Billingham, Figs. 4a, 4b), plug type elements (Billingham, 32), which comprise plastics material (Billingham, col. 5, lines 55-60) and which comprise a plate portion, a diameter or extent of the plate portion is greater than a diameter or width of the openings in relation to a central plane of a plate surface, and a plug portion which extends from the plate portion substantially perpendicularly away from the central plane of the plate surface and an extent of which allows at least one of insertion in or engagement through the openings (Billingham, Fig. 2c), wherein the plug portion is pin shaped and sleeve shaped to receive pins (Billingham, 16) or for insertion in sleeves.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733